DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that the cited art, alone or in combination, fails to disclose or suggest how a base station or other device would distinguish a beamformed signal according to Soriaga from a beamformed signal according to Huang, if both techniques were used in conjunction such that both beamformed signals are transmitted in the same communication frame as set forth in the claims. In the Office Action, it is acknowledged that the beamforming performed according to Soriaga and the beamforming performed according to Huang are performed in different communication stages (see Office Action; page 6). Accordingly, the Office Action acknowledges that the cited art, in combination, does not teach beamformed signals being transmitted in a same communication frame.
         Examiner submits that the Office Action has not acknowledged that the cited art, in combination, does not teach beamformed signals being transmitted in a same communication frame. Soriaga teaches of a beamformed pilot signal (SRS) and Huang teaches of a different beamformed pilot signal (CSI-RS), where Huang also teaches of transmitting a communication frame (Fig.11) that includes both SRS and CSI-RS in different subframes. Therefore, the combination of Soriaga and Huang teach all the limitations of claim 1.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 1, 10 – 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga et al (US 2016/0270087) in view of Huang et al (US 2018/0091197).

           Re claim 1, Soriaga teaches of a method for operating a device of a wireless multiple-input and multiple-output (MIMO) system (MIMO, Paragraphs 0067 and 0070) providing a wireless communication (Fig.1) (Paragraphs 0046, 0050 and 0053), the method comprising: detecting an interfering signal interfering the wireless communication (#510, Fig.5 and Paragraph 0058); determining a second transmit beamforming parameter based on the detected interfering signal (#520, Fig.5, spatial direction, Paragraphs 0058 – 0063 and Parameters, Paragraphs 0064 – 0065); and transmitting a beamformed pilot signal on a first time-frequency radio resource (time-frequency radio resource, Fig.3) using the second transmit beamforming parameter (BF-SRS, Paragraphs 0058 – 0063 and #530, Fig.5). However, Soriaga does not specifically teach of detecting a beamformed signal from a further device of the wireless MIMO system; determining a first transmit beamforming parameter based on the detected beamformed signal from the further device, wherein the first transmit beamforming parameter being at least partially different from the second transmit beamforming parameter. Soriaga does not specifically teach of transmitting a further beamformed pilot signal on a second time-frequency radio resource using the first transmit beamforming parameter, the first time-frequency radio resource being different from the second time-frequency radio resource, wherein the beamformed pilot signal and the further beamformed pilot signal are transmitted in a same communication frame defined in the MIMO system.
          Huang teaches of detecting a beamformed signal (#802, Fig.8, precoded reference signal) from a further device (BS, Fig.8) of a wireless MIMO system (MIMO, Fig.4, Paragraphs 0045 and 0057); and determining a first transmit beamforming parameter based on the detected beamformed signal from the further device (#804, Fig.8 and Paragraphs 0088 and 0093) and transmitting a further beamformed pilot signal on a second time-frequency radio resource (OFDM block, Figures 6 and 11) using the first transmit beamforming parameter (precoded CSI-RS, Paragraph 0097). Huang further teaches of transmitting a pilot signal (sounding reference signal, #1112, Fig.12). Huang teaches of wherein the pilot signal (beamformed pilot signal as taught by Soriaga) and the further beamformed pilot signal are transmitted in a same communication frame defined in the MIMO system (frame as shown in Fig.11 and Paragraph 0045).
           Furthermore, the second beamforming parameter that performs the beamforming performed on the SRS of Soriaga and the first beamforming parameter that performs the beamforming in Huang are different since each beamforming is performed in different communication stages. Since the beamformed pilot signal and the further beamformed pilot signal are transmitted in different subframes or time intervals, a person of ordinary skill in the art would have the first time-frequency radio resource be different from the second time-frequency radio resource for performing the different pilot transmissions.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a further transmit beamforming parameter based on the detected beamformed signal from the further device for improved spectral efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first transmit beamforming parameter be at least partially different from the second transmit beamforming parameter for improved performance due to the continuous changes of the wireless channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted a further beamformed pilot signal to further estimate the channel and report channel quality information (CQI). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pilot signals transmitted in a same communication frame for performing the communication between the base-station and the users.          

         Re claim 10, Soriaga and Huang teach all the limitations of claim 1 as well as Huang teaches of transmitting beamformed payload signals using the first transmit beamforming parameter (#1126, Fig.11 and Paragraph 0098). 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted beamformed payload signals using the further transmit beamforming parameter to improve the spectral efficiency and boost cell range and capacity.

          Re claim 11, Soriaga and Huang teach all the limitations of claim 1 as well as Huang teaches of transmitting, from each individual antenna element of a plurality of antenna elements of the device, a corresponding raw pilot signal on a dedicated time-frequency radio resource (CRS, Paragraphs 0069 and 0108).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted from each individual antenna element of a plurality of antenna elements of the device, a corresponding raw pilot signal on a dedicated time-frequency radio resource for channel estimates corresponding to the cell.

           Re claim 22, Soriaga and Huang teach of a device (UE, Fig.14, Soriaga) of a wireless multiple-input and multiple-output (MIMO) system providing a wireless communication, the device comprising: a plurality of antenna elements (#1416, Fig.14 and Paragraph 0076, Soriaga), and a logic (as shown in Fig.14) configured to: detect a beamformed signal from a further device of the wireless MIMO system; determine a first transmit beamforming parameter based on the detected beamformed signal from the further device; detect an interfering signal received at the plurality of antenna elements, the interfering signal interfering the wireless communication; determine a second transmit beamforming parameter based on the detected interfering signal; wherein the first transmit beamforming parameter is at least partially different from the second transmit beamforming parameter; and transmit a beamformed pilot signal on a first time-frequency radio resource using the second transmit beamforming parameter via the plurality of antenna elements, and transmit a further beamformed pilot signal on a second time-frequency radio resource using the first transmit beamforming parameter, the first time- frequency radio resource being different from the second time-frequency radio resource, wherein the beamformed pilot signal and the further beamformed pilot signal are transmitted in a same communication frame defined in the MIMO system (see claim 1). 

          Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga and Huang in view of Tanaka et al (US 2009/0168714).

           Re claim 2, Soriaga and Huang teach all the limitations of claim 1 as well as Soriaga teaches of transmitting the beamformed pilot signal on a time-frequency radio resource (OFDM and time-frequency Fig.3).  However, Soriaga and Huang do not specifically teach of transmitting a time-frequency radio resource allocation request requesting an allocation of a time-frequency radio resource for transmitting the beamformed pilot signal, receiving a confirmation in response to the time-frequency radio resource allocation request, the confirmation comprising a time-frequency radio resource for transmitting the beamformed pilot signal.  
         Tanaka teaches of transmitting a time-frequency radio resource allocation request requesting an allocation of a time-frequency radio resource (SR, Paragraphs 0006 and 0025 – 0026) for transmitting a pilot signal (SRS, Paragraphs 0006), receiving a confirmation in response to the time-frequency radio resource allocation request (notification, Paragraphs 0025 – 0026 and 0135, BSR, Paragraphs 0144 – 0146 and 0182), the confirmation comprising a time-frequency radio resource for transmitting the pilot signal (allocates a radio resource for transmitting a SRS, Paragraphs 0006 and 0107), and transmitting the pilot signal on the time-frequency radio resource (SRS, Paragraphs 0006 and 0107).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted a time-frequency radio resource allocation request and its confirmation for allocating a time-frequency radio resource for transmitting the beamformed pilot signal having the best reception quality for efficient pilot communication.

           Re claim 3, Soriaga and Huang teach all the limitations of claim 1 as well as Soriaga teaches of transmitting the beamformed pilot signal on a time-frequency radio resource (OFDM and time-frequency Fig.3).  However, Soriaga and Huang do not specifically teach of determining a time-frequency radio resource for transmitting the beam-formed pilot signal, transmitting a notification indicating the determined time-frequency radio resource, receiving a confirmation in response to the notification, the confirmation indicating an acknowledgement to use the time-frequency radio resource for transmitting the beamformed pilot signal
         Tanaka teaches of determining a time-frequency radio resource (the base station determines an uplink radio resource to be allocated to this mobile station, Paragraph 0007) for transmitting a pilot signal (SRS, Paragraph 0008), transmitting a notification indicating the determined time-frequency radio resource (allocation grant, Paragraph 0008), receiving a confirmation in response to the notification, the confirmation indicating an acknowledgement to use the time-frequency radio resource for transmitting the pilot signal (ACK/NACK, Paragraph 0011), and transmitting the pilot signal on the time-frequency radio resource (transmitting the SRS, Paragraph 0008). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a time-frequency radio resource and its notification for successfully transmitting the beam-formed pilot signal and receiving an acknowledgement to use the time-frequency radio resource for transmitting the beamformed pilot signal for efficiently performing communication.

          Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soriaga and Huang in view of Kotecha et al (US 2008/0225960).

          Re claim 5, Soriaga and Huang teach all the limitations of claim 1 except of further comprising: determining a receive beamforming parameter based on the detected beamformed signal from the further device. 
          Kotecha teaches of determining a receive beamforming parameter (Paragraphs 0021 – 0022) based on the detected beamformed signal (#216, Fig.2) from the further device (#210, BS, Fig.2) (#414, Fig.4).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a receive beamforming parameter based on the detected beamformed signal to reconstruct the transmitted data.

          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soriaga, Huang and Tanaka in view of Vitthaladevuni et al (US 2018/0062810).

           Re claim 9, Soriaga, Huang and Tanaka teach all the limitations of claim 1 except of determining the transmit beamforming parameter additionally based on the further transmit beamforming parameter.
           Vitthaladevuni teaches of transmitting a pilot signal (SRS, Fig.9) and a further pilot signal (CSI-RS). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmit beamforming parameter additionally based on the further transmit beamforming parameter in a frame consisting subframes of pilot and further pilot signals for efficient transmission.

          Claims 12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga in view of Huang and further in view of Hara et al (US 2010/0150013).

           Re claim 12, Soriaga teaches of a method for operating a device of a wireless multiple-input and multiple-output (MIMO) system (MIMO, Paragraphs 0067 and 0070) providing a wireless communication (Fig.1) (Paragraphs 0046, 0050 and 0053), the method comprising: detecting a beamformed pilot signal (BF-SRS, Paragraphs 0058 – 0063 and #530, Fig.5) on a first time-frequency radio resource (time-frequency radio resource, Fig.3), the beamformed pilot signal (BF-SRS, Paragraphs 0058 – 0063 and #530, Fig.5) being transmitted from a further device (UE or wireless communication device, Figures 4 – 5) of the MIMO system using a second transmit beamforming parameter (#520, Fig.5, spatial direction, Paragraphs 0058 – 0063 and Parameters, Paragraphs 0064 – 0065), the second transmit beamforming parameter being determined based on a detected interfering signal interfering the wireless communication (interfering signal, #510, Fig.5 and Paragraph 0058); and determining a transmit beamforming parameter based on the detected beamformed pilot signal from the further device (Paragraphs 0059 – 0061). However, Soriaga does not specifically teach of determining a receive beamforming parameter based on a detected further beamformed pilot signal from the further device, the further beamformed pilot signal being associated with a first transmit beamforming parameter different to the second transmit beamforming parameter associated with the beamformed pilot signal. Soriaga does not specifically teach of detecting a further beamformed pilot signal from the further device on a second time-frequency radio resource, the first and second time-frequency radio resources being different; wherein the beamformed pilot signal and the further beamformed pilot signal are transmitted from the further device in a same communication frame defined in the MIMO system.
          Huang teaches of detecting a pilot signal from the further device (UE) (SRS, #1112, Fig.11) on a first time-frequency radio resource (OFDM block, Figures 6 and 11), the pilot signal (SRS, #1112, Fig.11) from a further device (UE, Fig.8) of a wireless MIMO system (MIMO, Fig.4, Paragraphs 0045 and 0057); detecting a further beamformed pilot signal from the further device (precoded CSI-RS, Paragraph 0097) on a second time-frequency radio resource (OFDM block, Figures 6 and 11). Huang teaches of wherein the pilot signal (beamformed pilot signal as taught by Soriaga) and the further beamformed pilot signal are transmitted in a same communication frame defined in the MIMO system (frame as shown in Fig.11 and Paragraph 0045).
           Furthermore, the second beamforming parameter that performs the beamforming performed on the SRS of Soriaga and the first beamforming parameter that performs the beamforming in Huang are different since each beamforming is performed in different communication stages. Since the beamformed pilot signal and the further beamformed pilot signal are transmitted in different subframes or time intervals, a person of ordinary skill in the art would have the first time-frequency radio resource be different from the second time-frequency radio resource for performing the different pilot transmissions.
            Hara teaches of determining a receive beamforming parameter (MMSE receive beamforming, Paragraph 0397) based on a detected pilot signal (Paragraph 0397) from the further device (terminal, Paragraph 0397).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected a further beamformed pilot signals for improved communication for rapidly changing channel environments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a receive beamforming parameter based on a detected pilot signal for improved receiver performance. 

           Re claim 19, Soriaga, Huang and Hara teach all the limitations of claim 12 as well as Soriaga teaches of further comprising: transmitting a beamformed signal using the determined transmit beamforming parameter (BF-SRS or downlink communication is beamformed, #630, Fig.6, Paragraphs 0058 – 0063 and #530, Fig.5).

           Re claim 24, Soriaga, Huang and Hara teach of  a device of a wireless multiple-input and multiple-output, MIMO, system providing a wireless communication (BS, Fig.14, Soriaga), the device comprising: a plurality of antenna elements (#1516, Fig.14 and Paragraph 0082, Soriaga), and a logic (as shown in Fig.15, Paragraphs 0077 – 0084, Soriaga) configured to detect a beamformed pilot signal on a first time-frequency radio resource, the beamformed pilot signal being transmitted from a further device of the MIMO system using a second transmit beamforming parameter, the second transmit beamforming parameter being determined based on a detected interfering signal interfering the wireless communication; detect a further beamformed pilot signal from the further device on a second time-frequency radio resource, the first and second time-frequency radio resources being different; wherein the beamformed pilot signal and the further beamformed pilot signal are transmitted from the further device in a same communication frame defined in the MIMO system; determine a receive beamforming parameter based on the detected further beamformed pilot signal from the further device, the further beamformed pilot signal being associated with a first transmit beamforming parameter different to the second transmit beamforming parameter associated with the beamformed pilot signal; and determine a transmit beamforming parameter based on the detected beamformed pilot signal from the further device (see claim 12).

          Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga, Huang and Hara in view of Tanaka et al (US 2009/0168714).

           Re claim 13, Soriaga, Huang and Hara teach all the limitations of claim 12 as well as Soriaga teaches of receiving beamformed pilot signal on a time-frequency radio resource from the further device (OFDM and time-frequency Fig.3).  However, Soriaga, Huang and Hara do not specifically teach of receiving a time-frequency radio resource allocation request requesting an allocation of the time-frequency radio resource for transmitting the beamformed pilot signal, determining a time-frequency radio resource for transmitting the beam-formed pilot signal, and transmitting a confirmation comprising the selected time-frequency radio resource to the further device.
         Tanaka teaches of receiving a time-frequency radio resource allocation request requesting an allocation of the time-frequency radio resource (SR, Paragraphs 0006 and 0025 – 0026) for transmitting a pilot signal (SRS, Paragraph 0006), determining a time-frequency radio resource for transmitting the pilot signal (Paragraphs 0025 – 0026 and 0135, BSR, Paragraphs 0144 – 0146 and 0182), and transmitting a confirmation comprising the selected time-frequency radio resource to the further device (notification, Paragraphs 0025 – 0026 and 0135, BSR, Paragraphs 0144 – 0146 and 0182).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted a time-frequency radio resource allocation request and its confirmation for allocating a time-frequency radio resource for transmitting the beamformed pilot signal having the best reception quality for efficient pilot communication.

           Re claim 14 Soriaga, Huang and Hara teach all the limitations of claim 12 as well as Soriaga teaches of transmitting the beamformed pilot signal on a time-frequency radio resource (OFDM and time-frequency Fig.3).  However, Soriaga, Lui and Hara do not specifically teach of receiving a notification indicating a time-frequency radio resource for transmitting the beamformed pilot signal from the further device, and transmitting a confirmation in response to the notification, the confirmation indicating an acknowledgement to use the time-frequency radio resource for transmitting the beamformed pilot signal from the further device.
         Tanaka teaches of receiving a notification (allocation grant, Paragraph 0008 and notification, Paragraphs 0025 – 0026 and 0135, BSR, Paragraphs 0144 – 0146 and 0182) indicating a time-frequency radio resource (the base station determines an uplink radio resource to be allocated to this mobile station, Paragraph 0007) for transmitting the pilot signal from the further device (SRS, Paragraph 0008), and transmitting a confirmation in response to the notification, the confirmation indicating an acknowledgement to use the time-frequency radio resource (ACK/NACK, Paragraph 0011) for transmitting the pilot signal from the further device (transmitting the SRS, Paragraph 0008).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a time-frequency radio resource and its notification for successfully transmitting the beam-formed pilot signal and receiving an acknowledgement to use the time-frequency radio resource for transmitting the beamformed pilot signal for efficiently performing communication.

          Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soriaga, Huang and Hara in view of Priyanto et al (US 2019/0068261).

           Re claim 18, Soriaga, Huang and Hara teach all the limitations of claim 12 except of further comprising: receiving from at least one individual antenna element of a plurality of antenna elements of the further device a corresponding raw pilot signal on a dedicated time-frequency radio resource; determining an initial transmit beamforming parameter based on the at least one received raw pilot signal; and determining an initial receive beamforming parameter based on the at least one received raw pilot signal.
          Priyanto teaches of receiving from at least one individual antenna element of a plurality of antenna elements of a further device (UE, #130, Figures 11 – 14) a corresponding raw pilot signal (Paragraphs 0111 – 0114) on a dedicated time-frequency radio resource (OFDM, Paragraph 0061); determining an initial transmit beamforming parameter based on the at least one received raw pilot signal; and determining an initial receive beamforming parameter based on the at least one received raw pilot signal (Paragraph 0114 and claim 16, Page 11).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an initial transmit and receive beamforming parameters based on the at least one received raw pilot signal for a successful initial transmission.

          Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Soriaga, Huang and Hara in view of Nilsson (US 2018/0294863).

           Re claim 21, Soriaga, Huang and Hara teach all the limitations of claim 12 as well as Hara teaches of receiving a beamformed signal from the further device using the determined receive beamforming parameter (Paragraphs 0397 – 0398). However, Soriaga, Huang and Hara do not specifically teach that the signal is a payload signal.
           Nilsson teaches of receiving a beamformed payload signal from the further device using (beamformed data communication, Paragraph 0094) the determined receive beamforming parameter (best receive beam, Paragraph 0094).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received beamformed payload signal from the further device using the determined receive beamforming parameter for improved uplink data reception.

Allowable Subject Matter

           Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633